Citation Nr: 1625486	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

5.  Entitlement to service connection for ischemic heart disease, also claimed as heart problems.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to service connection for a skin disability of the head and nose, to include skin cancer.

8.  Entitlement to a compensable rating for bilateral hearing loss.

9.  Entitlement to a higher initial rating for voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with intervertebral disc syndrome (IVDS), currently rated as 20 percent disabling.

10.  Entitlement to a higher initial rating for right lower extremity peripheral and sciatic nerve involvement with IVDS, currently rated as 10 percent disabling.

11.  Entitlement to a higher initial rating for left lower extremity peripheral and sciatic nerve involvement with IVDS, currently rated as 10 percent disabling.

12.  Entitlement to a compensable initial rating for erectile dysfunction.

13.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling prior to August 31, 2011, and 30 percent disabling therefrom.

14.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1948 to April 1957 and from April 1958 to October 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his substantive appeal, the Veteran requested a Board hearing at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2012.  However, in September 2014, the Veteran indicated that he wished to withdraw his hearing request.  See Correspondence, received in September 2014.  Under 38 C.F.R. § 20.704(e) (2015), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn.

Following issuance of the statement of the case and issuance of any supplemental statements of the case, additional evidence was associated with the record that is relevant to the matters decided herein.  In an April 2016 statement, the Veteran waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c).

The Veteran initially submitted a claim for entitlement to service connection for skin cancer on the head and nose.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in December 2013.  As is more fully discussed in the decision below, the evidence of record shows that the Veteran was diagnosed with seborrheic dermatitis of the head and nose during or in proximity to the appeal period.  However, he it does not show that the Veteran was diagnosed with skin cancer of the head and nose.  Although the Veteran sought service connection only for skin cancer of the head and nose, a claim is not limited to the specific diagnosis described by a Veteran.  Rather, the claim must be considered a claim for any disability that may be reasonably encompassed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular diagnosis that is named on a claims form, such as cancer, but instead makes a general claim for compensation for the difficulties posed by the claimed condition.  Id.  Accordingly, the Board has reframed the issue on appeal, as shown on the title page.

In the below decision, the Board grants entitlement to a TDIU.  The RO will establish an effective date for that benefit after determining the date entitlement arose.  This preserves the Veteran's right to appeal the effective date set by the RO.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a higher initial rating for PTSD, currently rated as 10 percent disabling prior to August 31, 2011, and 30 percent disabling therefrom, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A July 1994 rating decision denied entitlement to service connection for hypertension; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the claim within the one-year appeal period following the issuance of the July 1994 rating decision.

2.  Evidence received since the July 1994 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a hypertension.

3.  The probative evidence of record indicates that it is at least as likely as not that the Veteran's hypertension is due to his service-connected diabetes mellitus, type II.

4.  A March 2016 rating decision granted entitlement to service connection for diabetic peripheral neuropathy, right upper extremity (claimed as bilateral peripheral neuropathy); therefore, the claim for service connection for peripheral neuropathy of the right upper extremity has been granted in full, and there is no longer any issue regarding an error of fact or law before the Board on the matter.

5.  The March 2016 rating decision granted entitlement to service connection for diabetic peripheral neuropathy, left upper extremity (claimed as bilateral peripheral neuropathy); therefore, the claim for service connection for peripheral neuropathy of the left upper extremity has been granted in full, and there is no longer any issue regarding an error of fact or law before the Board on the matter.

6.  The most probative evidence of record shows that the Veteran has ischemic heart disease, which is presumed to be related to his in-service exposure to herbicides.

7.  The Veteran's obstructive sleep apnea is not a disease presumed to be related to in-service exposure to herbicides; the competent evidence of record does not show that the Veteran's obstructive sleep apnea had its onset during active service, or that it is otherwise etiologically related to his active service.

8.  The Veteran's skin disability of the head and nose, to include skin cancer, is not a disease presumed to be related to in-service exposure to herbicides; the competent evidence of record does not show that the Veteran's has a current skin disability of the head and nose that had its onset during active service, or that is otherwise etiologically related to his active service.

9.  The probative evidence of record shows that, during the appeal period, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing in the right ear and no worse than Level III hearing in the left ear; the Veteran's bilateral hearing loss is not manifested by an exceptional pattern of hearing impairment.

10.  For the appeal period prior to October 11, 2011, the Veteran's voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS was manifested primarily by urinary frequency resulting in no worse than a daytime voiding interval of two hours and waking to void three times per night.

11.  From October 11, 2011, through April 16, 2012, the Veteran's voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS was manifested primarily by urine leakage requiring wearing of absorbent materials that must be changed more than four times per day.

12.  From April 17, 2012, the Veteran's voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS was manifested primarily by urinary frequency resulting in continuous urination through the day, daytime voiding interval of less than one hour and nighttime awakening to void three to four times, or the wearing of absorbent materials that must be changed two to four times per day.

13.  For the appeal period prior to March 17, 2011, the Veteran's right lower extremity peripheral and sciatic nerve involvement with IVDS was manifested by no worse than mild incomplete paralysis of the sciatic nerve.

14.  From March 17, 2011, through February 14, 2013, the Veteran's right lower extremity peripheral and sciatic nerve involvement with IVDS was manifested by no worse than moderately severe incomplete paralysis of the sciatic nerve.

15.  From February 15, 2013, through December 28, 2015, the Veteran's right lower extremity peripheral and sciatic nerve involvement with IVDS was manifested by no worse than mild incomplete paralysis of the sciatic nerve.

16.  From December 29, 2015, the Veteran's right lower extremity peripheral and sciatic nerve involvement with IVDS was manifested by no worse than moderate incomplete paralysis of the sciatic nerve.

17.  For the appeal period prior to April 17, 2012, the Veteran's left lower extremity peripheral and sciatic nerve involvement with IVDS was manifested by no worse than mild incomplete paralysis of the sciatic nerve.

18.  From April 17, 2012, through February 14, 2013, the Veteran's left lower extremity peripheral and sciatic nerve involvement with IVDS was manifested by no worse than moderately severe incomplete paralysis of the sciatic nerve.

19.  From February 15, 2013, through December 28, 2015, the Veteran's left lower extremity peripheral and sciatic nerve involvement with IVDS was manifested by no worse than mild incomplete paralysis of the sciatic nerve.

20.  From December 29, 2015, the Veteran's left lower extremity peripheral and sciatic nerve involvement with IVDS was manifested by no worse than moderate incomplete paralysis of the sciatic nerve.

21.  Throughout the appeal period, the Veteran's erectile dysfunction has been manifested by loss of erectile power, but has not been manifested by deformity of the penis.

22.  Throughout the appeal period, the Veteran's combined rating for his service-connected disabilities was 70 percent or higher, with at least one of the service-connected disabilities being rated at 40 percent disabling or higher.

23.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and occupational background.



CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

2.  New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303 (2015).

3.  The criteria for entitlement to service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  The appeal for entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).

5.  The appeal for entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).

6.  The criteria for entitlement to service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria for entitlement to service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

8.  The criteria for entitlement to service connection for a skin disability of the head and nose, to include skin cancer, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107  (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

9.  The criteria for entitlement to a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VIA, and VII (2015).

10.  For the appeal period prior to October 11, 2011, the criteria for an initial rating in excess of 20 percent for voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b Diagnostic Code 7529 (2015).

11.  From October 11, 2011, through April 16, 2012, the criteria for an initial rating of 60 percent, and no higher, for voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b Diagnostic Code 7529 (2015).

12.  From April 17, 2012, the criteria for an initial rating of 40 percent, and no higher, for voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b Diagnostic Code 7529 (2015).

13.  For the appeal period prior to March 17, 2011, the criteria for an initial rating in excess of 10 percent for right lower extremity peripheral and sciatic nerve involvement with IVDS are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 5243-8520 (2015).

14.  From March 17, 2011, through February 14, 2013, the criteria for an initial rating of 40 percent, and no higher, for right lower extremity peripheral and sciatic nerve involvement with IVDS are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 5243-8520 (2015).

15.  From February 15, 2013, through December 28, 2015, the criteria for an initial rating in excess of 10 percent for right lower extremity peripheral and sciatic nerve involvement with IVDS are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 5243-8520 (2015).

16.  From December 29, 2015, the criteria for an initial rating of 20 percent, and no higher, for right lower extremity peripheral and sciatic nerve involvement with IVDS are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 5243-8520 (2015).

17.  For the appeal period prior to April 17, 2012, the criteria for an initial rating in excess of 10 percent for left lower extremity peripheral and sciatic nerve involvement with IVDS are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 5243-8520 (2015).

18.  From April 17, 2012, through February 14, 2013, the criteria for an initial rating of 40 percent, and no higher, for left lower extremity peripheral and sciatic nerve involvement with IVDS are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 5243-8520 (2015).

19.  From February 15, 2013, through December 28, 2015, the criteria for an initial rating in excess of 10 percent for left lower extremity peripheral and sciatic nerve involvement with IVDS are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 5243-8520 (2015).

20.  From December 29, 2015, the criteria for an initial rating of 20 percent, and no higher, for left lower extremity peripheral and sciatic nerve involvement with IVDS are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 5243-8520 (2015).

21.  The criteria for entitlement to a compensable initial rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.115b, Diagnostic Code 7522 (2015).

22.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board reopens the claim for entitlement to service connection for hypertension; grants entitlement to service connection for hypertension, and ischemic heart disease; and grants entitlement to a TDIU.  This represents a complete grant of the benefit sought on appeal with regard to those issues.  Thus, any deficiency in VA's compliance with the notification and assistance requirements is deemed to be harmless error, and further discussion of VA's compliance with those duties as they pertain to those issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As to the other service connection issues decided herein and the issue of entitlement to a compensable rating for bilateral hearing loss, a VA letter issued in December 2009 satisfied the duty to notify provisions with respect to service connection and increased ratings.  The letter notified the Veteran of the factors pertinent to the establishment of entitlement to service connection and entitlement to an increased rating, as well as the factors pertinent to the establishment of an effective date and disability rating in the event of a grant of the benefit sought.

As for the other increased ratings issues decided herein, those appeals arise from the Veteran's disagreement with the initial ratings awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to a disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in June 2015.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings.

VA has also satisfied its duty to assist the Veteran.  The service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In this case, the Veteran was not provided a VA medical examination or opinion in relation to the claims for entitlement to service connection for obstructive sleep apnea and entitlement to service connection for a skin disability of the head and nose, to include skin cancer; however, the Board concludes that an examination is not required as to those claims because the only evidence linking the Veteran's current disabilities to his active service is his own lay statements.  Specifically, the Veteran avers that his obstructive sleep apnea and skin disability of the head and face are due to in-service exposure to herbicide agents.  See, e.g., VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2011.  A conclusory generalized lay statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 38 U.S.C.A. § 5103A(d)(2).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  As discussed in greater detail below, presumed exposure to herbicides is conceded in this case, but there is no competent evidence linking the Veteran's obstructive sleep apnea and/or skin disability of the head and face to the presumed exposure and the Veteran has not been shown to be competent to provide evidence of this link.  See also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Consequently, a VA examination as to the etiology of the obstructive sleep apnea and/or skin disability of the head and face is not warranted, even under the low threshold of McLendon.

The Veteran was provided VA examinations in February 2010, April 2010, and October 2011 as to his service-connected bilateral hearing loss.  He was provided VA examinations in February 2010, October 2011, April 2012, February 2013, and October 2015 that provided information relevant to the claim for a higher initial rating for the service-connected voiding dysfunction disability.  He was provided VA examinations in February 2010, October 2011, April 2012, February 2013, and December 2015 that provided information relevant to the claims for higher initial ratings for the service-connected peripheral nerve involvement of the bilateral lower extremities.  He was provided VA examinations in February 2010, October 2011, April 2012, and October 2015 that provided information relevant to the claim for a compensable initial rating for the service-connected erectile dysfunction.  The Board finds those examinations to be adequate for decision-making purposes because the examiner's conducted relevant testing, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the relevant rating criteria.  The examiners also provided statements as to the functional impact of the Veteran's service-connected disabilities.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran has not alleged, and the record does not show, that his bilateral hearing loss, voiding dysfunction,  peripheral nerve involvement of the bilateral lower extremities, or erectile dysfunction have increased in severity since the respective most recent VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability is warranted.  Specifically in regard to the claim for an increased rating for bilateral hearing loss, the Board notes that the VA treatment records reflect that, since the October 2011 VA examination, the Veteran has had his hearing aids adjusted and cleaned, and has reported difficulty hearing conversation in person and over the telephone.  When he had his hearing aids adjusted and cleaned in March 2015, he indicated that the hearing aids enable him to hear and understand adequately.  The reports of difficulty hearing conversation in person and over the telephone are essentially the same as those made at the October 2011 VA examination, and do not reflect a material change in the bilateral hearing loss such that reexamination is required.  See 38 C.F.R. § 3.327.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Reopening - Service Connection for Hypertension

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The law should be interpreted as enabling reopening of a claim, rather than precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection is established by evidence showing a current disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Secondary service connection is established by evidence demonstrating that a current disability was either caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Turning to the relevant evidence of record, the Veteran submitted an original claim for entitlement to service connection for high blood pressure in November 1993.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in November 1993.  The RO denied the Veteran's claim in a July 1994 rating decision because, although the Veteran had a current diagnosis of hypertension, there was no indication that the Veteran's hypertension had its onset during his active service.  The RO notified the Veteran of the decision in a letter dated July 8, 1994.  The Veteran did not submit a timely notice of disagreement as to the July 1994 rating decision's denial of service connection for hypertension, and new and material evidence was not received within the one-year appeal period following issuance of the July 1994 rating decision.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  Therefore, the July 1994 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final July 1994 rating decision relevant to the Veteran's claimed hypertension includes an April 2012 VA diabetes mellitus examination in which the VA examiner opines that the Veteran's hypertension is at least as likely as not due to his diabetes mellitus.  Of note, a December 2015 rating decision granted entitlement to service connection for type II diabetes mellitus.  Accordingly, the April 2012 VA diabetes mellitus examination relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for hypertension.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for hypertension, and the claim is therefore reopened.  38 C.F.R. § 3.156(a).

Service Connection for Hypertension

The Veteran contends that he has hypertension that is related to his active service.  As noted above, the Veteran was granted service connection for type II diabetes mellitus in the December 2015 rating decision.  The pertinent evidence in this case includes the April 2012 VA diabetes mellitus examination report, which, also as noted above, includes the medical opinion that it is at least as likely as not that the Veteran's hypertension is due the Veteran's diabetes mellitus.  There is no evidence in the record contradicting this opinion.  In that regard, the Board notes that an October 2015 VA examiner opined that it is at least as likely as not that the Veteran's hypertension is permanently aggravated by his type II diabetes.  However, the Board does not find that such an opinion necessarily contradicts the earlier VA opinion that the hypertension is caused by the diabetes.  As such, it does not diminish the probative value of that earlier opinion.

The Board finds that the foregoing medical evidence demonstrates that the Veteran's hypertension is etiologically related to his service-connected diabetes mellitus.  As a result, service connection for hypertension is warranted on a secondary basis.  See 38 C.F.R. § 3.310(a).

Service Connection for Peripheral Neuropathy of the Bilateral Upper Extremities

Pursuant to applicable law and regulation, the Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law which affects the provision of benefits by the Secretary to veterans, their dependents, or survivors.  38 U.S.C.A. § 511(a).  All questions in a matter which under 38 U.S.C.A § 511(a) is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals are to be made by the Board.  Decisions of the Board are to be based on the entire record in the proceeding, and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).  In that regard, the Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).

The Veteran filed a claim for service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity in February 2010.  See VA Form 21-4138, Statement in Support of Claim, received in February 2010.  In a March 2016 rating decision, the RO granted entitlement to service connection for diabetic peripheral neuropathy, right upper extremity (claimed as bilateral peripheral neuropathy), and service connection for diabetic peripheral neuropathy, left upper extremity (claimed as bilateral peripheral neuropathy).  As the March 2016 rating decision granted service connection for peripheral neuropathy of the bilateral upper extremities, the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities has been granted in full.  Therefore, there is no longer any issue regarding an error of fact or law before the Board on the matters, and the Board finds that the appeals for entitlement to service connection for peripheral neuropathy of the right upper extremity and for entitlement to service connection for peripheral neuropathy of the left upper extremity should be dismissed.  See 38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).

Service Connection for Ischemic Heart Disease, Claimed as Heart Problems

The Veteran contends that he had active service in the Republic of Vietnam during the Vietnam Era, and that his current ischemic heart disease, which he also claimed as "heart problems," was caused by his exposure to herbicide agents during that time.  See VA Forms 21-4138, received in November 2009 and in January 2010.

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain disabilities, to include ischemic heart disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are otherwise met.  38 C.F.R. § 3.309(e).

The Veteran's service treatment records and service personnel records, to include his DD Forms 214, reflect that he had service in the Republic of Vietnam during the Vietnam era.  Therefore, the Veteran is presumed to have been exposed to herbicides during active service.

The Veteran's post-service VA treatment records reflect a diagnosis of ischemic heart disease that has manifested to a compensable degree.  In that regard, the Board observes that in February 2011, a VA examiner opined that the Veteran does not have ischemic heart disease because "EKG is normal," "he is asymptomatic," and "he has no involvement of the coronary arteries."  However, the Board affords that opinion little probative weight because it was made prior to receipt of the VA treatment records showing a diagnosis of ischemic heart disease that is supported by relevant testing.  As noted above, ischemic heart disease may be service connected on a presumptive basis, as due to in-service exposure to herbicides.  Therefore, the Board concludes that service connection for ischemic heart disease is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

In addition, the April 2012 VA examiner opined that it is at least as likely as not that the Veteran's current bruit and carotid plaque are due to the service-connected diabetes mellitus.  The Board finds that such conditions are encompassed within the Veteran's claim for entitlement to service connection for "heart problems."  Therefore, the Board further finds that the evidence of record shows that it is at least as likely as not that the Veteran's bruit and carotid plaque are caused by the service-connected diabetes mellitus, and that service connection is warranted for those conditions on a secondary basis.  See 38 C.F.R. § 3.310(a).

Service Connection for Obstructive Sleep Apnea

The Veteran contends that he has obstructive sleep apnea that is due to his in-service exposure to herbicides.  He has presented no other theory as to entitlement to service connection for the disability.

The evidence of record includes a September 2005 private sleep study that revealed moderate obstructive sleep apnea.  VA treatment records dated during the appeal period show continued diagnosis of and treatment for obstructive sleep apnea.  Therefore, there is evidence of a current disability of obstructive sleep apnea, and the question remaining for consideration is whether the disability had its onset during the Veteran's active service or is otherwise etiologically related to his service.

As discussed above, the Veteran is presumed to have been exposed to herbicides during his active service.  However, obstructive sleep apnea is not listed as a disease warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309(e).  As the Veteran's obstructive sleep apnea is not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, entitlement to service connection for obstructive sleep apnea is not warranted on a presumptive basis as due to in-service exposure to herbicide agents.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Here, the Veteran's service treatment records do not show treatment for or diagnosis of obstructive sleep apnea or any other sleep disorder.  Reports of medical examination dated in April 1957, April 1958, February 1964, February 1970, and September 1970 make no mention of sleep disorders.  On a February 1958 report of medical history for reenlistment, the Veteran denied current or history of frequent trouble sleeping.  Therefore, the record does indicate, and the Veteran does not contend, that the obstructive sleep apnea had its onset during his active service.

The only evidence of record etiologically linking the Veteran's obstructive sleep apnea to his active service is the Veteran's own assertions that the disability is due to in-service herbicide exposure.  The Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness.  38 C.F.R. § 3.159(a).  The likely etiology of obstructive sleep apnea is a complex medical issue that does not lend itself to lay observations.  Therefore, the Veteran's assertions are not considered competent, and are not probative on the matter.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Thus, there is no competent evidence of a nexus between the Veteran's obstructive sleep apnea and his active service.  For that reason, entitlement to service connection for obstructive sleep apnea is not warranted on a direct basis.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for obstructive sleep apnea.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Skin Disability of the Head and Nose

The Veteran contends that he has a skin disability of the head and nose, to include skin cancer, that is due to his in-service exposure to herbicides.  He has presented no other theory as to entitlement to service connection for the disability.

There is no competent evidence of record showing that the Veteran was diagnosed with skin cancer of the head and nose during or in proximity to the appeal period.  In that regard, the Veteran's statement that he has skin cancer is not considered competent because he is not shown to have the medical training and expertise necessary to render such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the evidence of record does includes an August 2007 private treatment note showing that the Veteran complained of a rash on the eyebrows and bilateral creases along the nose margin, and was diagnosed as having seborrheic dermatitis.  Therefore, there is evidence of a skin disability of the head and nose during or in proximity to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the question remaining for consideration is whether the disability had its onset during the Veteran's active service or is otherwise etiologically related to his service.

The Veteran is presumed to have been exposed to herbicides during his active service.  However, seborrheic dermatitis is not listed as a disease warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309(e).  In addition, even assuming that the Veteran was diagnosed with skin cancer of the head and nose during or in proximity to the appeal period, such is also not listed as a disease warranting presumptive service connection based on in-service herbicide exposure under 38 C.F.R. § 3.309(e).  Furthermore, chloracne is listed as such a condition under 38 C.F.R. § 3.309(e), but the Veteran does not contend, and the record does not show, that he has been diagnosed with chloracne.  As the Veteran's skin disability of the head and nose is not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, entitlement to service connection for a skin disability of the head and nose is not warranted on a presumptive basis as due to in-service exposure to herbicide agents.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl, 21 Vet. App. 120; see also Combee, 34 F.3d at 1042.  Here, the Veteran's service treatment records do not show treatment for or diagnosis of a skin condition.  In addition, the reports of medical examination dated in April 1957, April 1958, February 1964, February 1970, and September 1970 all reflect normal evaluations of the skin.  On the February 1958 report of medical history for reenlistment, the Veteran denied current or history of cancer, tumor, or any illness or injury other than those specifically noted.  Therefore, the record does indicate, and the Veteran does not contend, that any current skin disability had its onset during his active service.

The only evidence of record etiologically linking the Veteran's current skin disability to his active service is the Veteran's own assertions that the disability is due to in-service herbicide exposure.  The Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience.  Accordingly, he is considered a lay witness.  38 C.F.R. § 3.159(a).  The likely etiology of seborrheic dermatitis and skin cancer is a complex medical issue that does not lend itself to lay observations.  Therefore, the Veteran's assertions are not considered competent, and are not probative on the matter.  See Barr, 21 Vet. App. at 307.  Thus, there is no competent evidence of a nexus between the Veteran's current skin disability of the head and nose and his active service.  For that reason, entitlement to service connection for a skin disability of the head and nose is not warranted on a direct basis.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for a skin disability of the head and nose.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Increased Rating - Bilateral Hearing Loss

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  He has indicated the bilateral hearing loss makes it difficult to understand conversation and that he must ask people to repeat often.  See, e.g., February 2010 VA audiological examination report.  The Veteran's increased rating claim was received on November 3, 2009.  See VA Form 21-4138, received in November 2009.  Therefore, the relevant rating period is from November 3, 2008, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by the application of the facts of the case to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as practicably as can be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Further, a disability rating may require reevaluation in accordance with changes in a veteran's condition.  In all increased ratings claims, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average puretone threshold levels as measured by puretone audiometry tests at the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  To establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests, using the Maryland CNC test, together with the results of puretone audiometry tests.  These results are then charted on Table VI and Table VII as set out in the Rating Schedule.  In exceptional cases, as described in 38 C.F.R. § 4.85(c), Table VIA is used instead of Table VI.  An exceptional pattern of hearing loss occurs when the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

Turning to the relevant evidence of record, the Board notes that the VA treatment records show treatment for the service-connected bilateral hearing loss, to include the issuance and maintenance of hearing aids.  However, they do not include audiometric or speech discrimination testing results.  Therefore, they do not include evidence pertinent to the relevant rating criteria.

The February 2010 VA audiological examination reflects that the Veteran had the following audiometric measurements, measured in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
30
45
27.5
LEFT
25
30
40
70
41.25

Speech discrimination test scores using the Maryland CNC speech discrimination test were 94 percent in the right ear and 96 percent in the left ear.  The Veteran reported that the functional impact of his bilateral hearing loss is that he must ask people to repeat very often, although he recently was fitting with hearing aids, and the hearing aids were helping.

The results of the February 2010 VA audiological examination's testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a compensable rating is not warranted.

The April 2010 VA vestibular conditions examination reflects that the Veteran had the following audiometric measurements, measured in decibels:





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
55
65
50
LEFT
55
50
65
85
63.75

Speech discrimination test scores using the Maryland CNC speech discrimination test were 92 percent in the right ear and 88 percent in the left ear.  The Veteran indicated that the functional impact of his bilateral hearing loss is that he has trouble understanding conversations.

The results of the April 2010 VA vestibular conditions examination's audiological testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level III impairment.  When applied to Table VII, a compensable rating is not warranted.

The October 2011 VA audiological examination reflects that the Veteran had the following audiometric measurements, measured in decibels:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
40
55
35
LEFT
40
35
55
85
53.75

Initial speech discrimination test scores using the Maryland CNC speech discrimination test at 70 decibels in the right ear and 80 decibels in the left ear were 92 percent in the right ear and 92 percent in the left ear.  A further speech discrimination test using the Maryland CNC speech discrimination test at 90 decibels in the right ear and 100 decibels in the left ear revealed scores of 96 percent in the right ear and 94 percent in the left ear.  The VA examiner opined that the Veteran may have some difficulty following verbal instructions due to the bilateral hearing loss, especially in noisy environments, when hearing protection is used, or when the Veteran cannot use his hearing aids.  However, in optimal listening conditions, he should be able to perform physical and sedentary activities of employment.  The examiner further opined that the hearing loss does not affect the Veteran's daily activities.

The results of the October 2011 VA audiological examination's testing do not reflect an exceptional pattern of hearing impairment in either ear.  See 38 C.F.R. § 4.86.  Using the lower, and thus most favorable, initial speech discrimination test scores, under Table VI, the right ear is assigned a Level I impairment and the left ear is assigned a Level I impairment.  When applied to Table VII, a compensable rating is not warranted.

Accordingly, the competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a compensable rating at any time during the appeal period.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his noncompensable disability rating, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.  Accordingly, the Board attaches probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the February 2010 and October 2011 VA audiological examinations and the April 2010 VA vestibular conditions examination rather than to the Veteran's statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a compensable disability rating is warranted.

The Board has considered whether the case should be referred for consideration of a compensable rating on an extra-schedular basis.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is therefore adequate, and no referral is required.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating to accord justice.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the Rating Schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of bilateral hearing loss, to include having difficulty hearing conversation.  The October 2011 VA audiological examiner also opined that the Veteran may have some difficulty following verbal instructions due to the bilateral hearing loss, especially in noisy environments, when hearing protection is used, or when the Veteran cannot use his hearing aids.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In making its revisions, VA, with assistance from the Veteran's Health Administration (VHA), developed criteria that contemplate situations in which the severity of a Veteran's hearing loss may not properly be reflected by speech discrimination tests, or in which the hearing loss would otherwise be an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of Veterans with hearing loss, that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to assess the hearing disabilities of Veterans fairly and accurately as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the Rating Schedule.  The Board therefore finds that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected hearing loss disability.  The Rating Schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider whether there are factors related to the service-connected bilateral hearing loss such as marked interference with employment or frequent periods of hospitalization.  As such, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board therefore finds that the criteria for a compensable rating for the Veteran's bilateral hearing loss have not been met at any time during the appeal period.  Accordingly, there is no basis for staged rating of the Veteran's bilateral hearing loss pursuant to Hart, 21 Vet. App. at 519.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Increased Rating - Voiding Dysfunction

The Veteran contends that he is entitled to a higher initial rating for his voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS.  The disability has been rated as 20 percent disabling since the November 5, 2009, the effective date for the grant of service connection for the disability.  The applicable rating period is from November 5, 2009, through the present.  See 38 C.F.R. § 3.400.

The Veteran's service-connected voiding dysfunction disability is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7529, either as a renal dysfunction or as voiding dysfunction, whichever is predominant.  In this case, the Veteran has specifically been service connected for voiding dysfunction, and the record does not show that he has renal dysfunction associated with the service-connected voiding dysfunction disability.  Therefore, the Board will consider whether the Veteran is entitled to a higher rating under the provisions for voiding dysfunction, which is the predominant symptom.

Under the voiding dysfunction criteria set forth in 38 C.F.R. § 4.115a, the disability is to be rated as a particular condition as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Of note, these provisions are expressed using the disjunctive, indicating that a veteran is to be rated under only one of the three categories of urine leakage, urinary frequency, or obstructed voiding.  Therefore, the Board will separately address urine leakage, urinary frequency, and obstructed voiding, and will rate the disability under whichever category results in the highest rating.  The assignment of separate ratings for urine leakage, urinary frequency, or obstructed voiding would be pyramiding and is not permissible under 38 C.F.R. § 4.14.

For urine leakage, a 20 percent rating is warranted for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for impairment that requires the wearing of absorbent materials which must be changed two to four times per day.  A maximum 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  Id.

For obstructed voiding, a maximum 30 percent rating is warranted for obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.  Id.

Turning to the relevant evidence of record, the VA treatment records reflect the Veteran's complaints of urinary incontinence and frequency.  However, they do not provide specific information as to urine leakage, urinary frequency, and obstructive voiding necessary to rate the Veteran's service-connected voiding dysfunction disability under the relevant rating criteria.

At the February 2010, the Veteran reported urinary frequency with daytime voiding six times at intervals of two hours and nighttime voiding three times at intervals of two hours.  The Veteran did not report urinary incontinence or retention, but did report urgency.  He denied the use of pads.  Such symptoms, particularly daytime voiding interval of two hours and waking to void three times per night, warrant a rating of 20 percent, and no higher, under the criteria for urinary frequency.  They do not warrant a rating in excess of 20 percent under the criteria for urine leakage or obstructed voiding.

At the October 2011 VA examination, the Veteran reported that he urinates continuously throughout the day.  He reported urinary frequency and incontinence at night with awakening to void at unknown intervals.  He further reported daytime urine leakage requiring the use of pads that must be changed eight times in 24 hours.  He denied urinary retention and urinary urgency.  Such symptoms, particularly the wearing of absorbent materials that must be changed more than four times per day, warrant a rating of 60 percent under the criteria for urine leakage.  The criteria for urinary frequency and obstructed voiding do not provide for ratings in excess of 60 percent.  Accordingly, the evidence of record shows that the Veteran was entitled to a rating of 60 percent, and no higher, for the service-connected voiding dysfunction disability from October 11, 2011, the date of the October 2011 VA examination.  The evidence of record does not show that the criteria for a 60 percent rating were met or most closely approximated prior to October 11, 2011.

At the April 2012 VA examination, the Veteran reported urine leakage that does not require the wearing of absorbent materials or an appliance.  The examination report does not indicate whether the voiding dysfunction caused increased urinary frequency.  The Veteran did not report signs or symptoms of obstructing voiding.  Given that the April 2012 VA examination provides no information as to urinary frequency, the Board extends the benefit-of-the doubt to the Veteran, and finds that it is at least as likely as not that he continued to have urinary frequency at the same level as reported at the October 2011 VA examination.  Such symptoms, namely, continuous urination throughout the day, warrant a rating of 40 percent, and no higher, under the criteria for urinary frequency.  At the April 2012 VA examination, the Veteran did not report symptoms that would warrant a rating in excess of 40 percent under the criteria for urine leakage.  Furthermore, the rating criteria for obstructive voiding do not provide for a rating in excess of 40 percent.  Therefore, the Board finds that, from April 17, 2012, the date of the April 2012 VA examination, the Veteran was entitled to a rating of 40 percent, and no higher, for the service-connected voiding dysfunction disability.

At the February 2013 VA examination, the Veteran reported decreased urgency, which causes causing him to have little warning when he has to urinate.  He denied using pads or having accidents.  The examination report does not indicate whether the voiding dysfunction caused increased urinary frequency.  Given that the February 2013 VA examination provides no information as to urinary frequency, the Board extends the benefit-of-the doubt to the Veteran, and finds that it is at least as likely as not that he continued to have urinary frequency at the same level as reported at the October 2011 VA examination.  Such symptoms, namely, continuous urination throughout the day, warrant a rating of 40 percent, and no higher, under the criteria for urinary frequency.  At the February 2013 VA examination, the Veteran did not report symptoms that would warrant a rating in excess of 40 percent under the criteria for urine leakage.  Rather, he denied the use of pads.  Furthermore, the criteria for obstructive voiding do not provide for a rating in excess of 40 percent.  Therefore, the Board finds that the February 2013 VA examination indicates that the Veteran's service-connected voiding dysfunction disability continued to warrant a rating of 40 percent, but no higher.

At the October 2015 VA examination, the Veteran reported urine leakage requiring absorbent material that must be changed two to four times per day.  He denied the use of an appliance.  He also reported increased urinary frequency with daytime voiding interval of less than one hour and nighttime awakening to void of three to four times.  He further reported obstructed voiding symptoms of hesitancy, slow stream, weak stream, and decreased force of stream; however, none of those symptoms were considered marked in severity.  The VA examiner found that the Veteran has stricture disease requiring periodic dilation every two to three months.  Such symptoms, particularly the wearing of absorbent materials that must be changed two to four times per day and urinary frequency with daytime voiding interval of less than one hour, warrant a rating of 40 percent, and no higher, under either the criteria for urine leakage or the criteria for urinary frequency.  The criteria for obstructive voiding do not provide for a rating in excess of 40 percent.  Therefore, the Board finds that the October 2015 VA examination indicates that the Veteran's service-connected voiding dysfunction disability continued to warrant a rating of 40 percent, but no higher.

The Board has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected voiding dysfunction disability with the established criteria found in the Rating Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, during the appeal period, the Veteran reported associated symptoms of increased urinary frequency; urine leakage requiring the use of absorbent materials; urinary urgency and hesitancy; slow stream; weak stream; and the need for periodic dilation.  Such symptoms are expressly contemplated by the schedular rating criteria.

The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran are not considered to be exceptional or unusual when compared to the schedular criteria, which were designed to compensate based on the average impairment in earning capacity resulting from the service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, referral for extra-schedular consideration is not warranted.

In summary, prior to October 11, 2011, the day of the October 2011 VA examination, the Veteran was entitled to a rating of 20 percent, and no higher, for the service-connected voiding dysfunction disability.  From October 11, 2011, to April 16, 2012, the Veteran was entitled to a rating of 60 percent, and no higher, for the service-connected voiding dysfunction disability.  Since April 17, 2012, the date of the April 2012 VA examination, the Veteran has been entitled to a rating of 40 percent, and no higher, for the service-connected voiding dysfunction disability.  To the extent the Veteran seeks ratings higher than or in addition to those provided herein for the service-connected voiding dysfunction disability, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Increased Rating - Peripheral Nerve Involvement of the Bilateral Lower Extremities

The Veteran contends that he is entitled to higher initial ratings for his right lower extremity peripheral and sciatic nerve involvement with IVDS and left lower extremity peripheral and sciatic nerve involvement with IVDS.  The disabilities have each been rated as 10 percent disabling since November 5, 2009, the effective date for the award of service connection for the disabilities.  The applicable rating period for the disabilities is from November 5, 2009, through the present.  See 38 C.F.R. § 3.400.

The Veteran's service-connected peripheral nerve involvement disability of the bilateral lower extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 5243-8520.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 5243-8520 reflects that there is no diagnostic code specifically applicable to the Veteran's service-connected peripheral nerve involvement of the bilateral lower extremities, and that the disability has been rated by analogy to paralysis of the sciatic nerve under Diagnostic Code 8520 with reference to Diagnostic Code 5243.  See 38 C.F.R. § 4.20.  The Board observes that the competent evidence of record shows that it is the Veteran's sciatic nerve, as opposed to other peripheral nerves of the lower extremities, that is affected by the service-connected IVDS.  See, e.g., February 2010 VA examination report (stating "the most likely peripheral nerve is the sciatic nerve.").  Therefore, the Board finds that Diagnostic Code 8520 is the appropriate diagnostic code to apply in rating the Veteran's service service-connected peripheral nerve involvement disability of the bilateral lower extremities.  Cf. Butts v. Brown, 5 Vet. App. 532 (1993) (stating that the Board may choose the diagnostic code to apply provided the choice is supported by reasons and bases, as well as the evidence).

Under Diagnostic Code 8520, ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A maximum rating of 80 percent is warranted for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.

Neurological conditions are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  Complete or partial loss of use of one or more extremities, disturbances of gait, tremors, visceral manifestations, etc. are to be considered in rating such disabilities.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, such is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Turning to the relevant evidence of record, at the February 2010 VA examination, the Veteran reported constant, severe pain that travels down the legs on both sides.  On examination, the Veteran had no lumbosacral motor weakness on examination.  He walked with a normal gait and was steady with walking, though tandem gait testing produced an unsteady and fenestrating gait.  The Veteran had increased muscle tone of the lower back and upper leg muscles.  There was no atrophy present in the limbs.  Sensory testing revealed deficits at L4, L5, and S1 that affected the bilateral thighs, bilateral legs and bilateral feet, and bilateral lateral legs, respectively.  The Veteran had normal knee reflexes bilaterally, but diminished ankle reflexes bilaterally.  The Board finds that, although the Veteran reported severe pain and had diminished ankle reflexes in the ankles at the February 2010 VA examination, his normal walking gait, the lack of motor weakness on testing, normal knee reflexes, lack of muscle atrophy in the lower extremities, and lack of manifestations similar to those described in the next higher rating criteria under Diagnostic Code 8520 indicate that, at the time of the February 2010 VA examination, the Veteran's service-connected peripheral nerve involvement of the bilateral lower extremities manifested to a severity comparable to mild incomplete paralysis of the sciatic nerve bilaterally.  Therefore, the February 2010 VA examination does not indicate that a rating in excess of 10 percent was warranted for the service-connected peripheral nerve involvement of the right lower extremity or the service-connected peripheral nerve involvement of the left lower extremity.

At a March 17, 2011 VA physical medicine rehabilitation consultation, the Veteran had abnormal wear on the post lateral heel of the right shoe.  He was wearing a left ankle foot orthosis.  The Veteran reported that he had abnormal positioning of the bilateral feet and that his right foot turns in excessively.  He reported that the condition affects his gait, and that sometimes he loses balance and falls due to the condition.  On examination, the Veteran had hyperpronation of the right foot with mild eversion weakness.  His sensation was intact to light touch in the bilateral feet.  He ambulated with good positioning and clearance in the left foot, but his right foot was hyperpronated and hit the floor slightly at times.  The Veteran was prescribed bilateral hinged ankle foot orthoses.  The Board finds that the right lower extremity symptoms demonstrated at the March 17, 2011 consultation reflect a worsening of the Veteran's service-connected peripheral nerve involvement of the right lower extremity.  Specifically, the Veteran's right foot turned in excessively and dragged at times during ambulation.  The Veteran also had weakness in the right foot.  Thus, more than sensory findings were demonstrated in the right lower extremity.  As such, the Board finds that from March 17, 2011, the date of the VA physical medicine rehabilitation consultation, the Veteran's service-connected peripheral nerve involvement of the right lower extremity was manifested by moderately severe incomplete paralysis of the right sciatic nerve.  Therefore, from that date, a 40 percent rating was warranted for the disability.  The Board also finds that there is no basis in the record for awarding the higher rating at an earlier date, as March 17, 2011, is the earliest date on which the Veteran reported or exhibited the increased symptomatology.  The Board further finds that a rating in excess of 40 percent was not warranted because the Veteran did not have marked muscular atrophy on the right, as is required for a 60 percent rating, and did not have the sort of symptoms described in the 80 percent rating criteria under Diagnostic Code 8520 on the right.  Additionally, the Board concludes that that the March 17, 2011 treatment note does not reflect a change in the severity of the Veteran's service-connected peripheral nerve involvement of the left lower extremity.  Specifically, the Veteran was intact to light touch in the left lower extremity and ambulated with good positioning and clearance in the left foot.  He did not have hyperpronation or weakness in the left foot.  Accordingly, the Veteran continued to have mild incomplete paralysis of the left sciatic nerve, and the disability did not warrant a rating in excess of 10 percent for the service-connected peripheral nerve involvement of the left lower extremity.

At the October 2011 VA examination, the Veteran reported numbness and tingling in the legs most of the time with a severity of seven out of ten.  He also reported symptoms of abnormal sensation with a severity of eight out of ten, pain with a severity of nine out of ten, and anesthesia with a severity of seven out of ten.  He did not report weakness or paralysis of the lower extremities.  He described his symptoms as feeling as though his legs and feet go to sleep, and that if he touches his toes, he gets a sharp pain that travels up the legs and to the back.  He indicated that the symptoms are constant.  Examination revealed that the Veteran required bilateral ankle braces due to pain and instability.  The Veteran did not have muscle atrophy of the lower extremities.  Neurological examination of the lumbar spine revealed no sensory deficit from L1 to L5 or of S1.  The Veteran had no lumbosacral motor weakness.  He had normal knee reflexes bilaterally, but diminished ankle reflexes bilaterally.  The examiner opined that the nerve involvement of the left lower extremity was "quiescent" but the nerve involvement of the right lower extremity was active at the time of the examination.  The Board finds that the October 2011 VA examination does not reveal a change in the severity of the Veteran's service-connected peripheral nerve involvement of the bilateral lower extremities.  Specifically, for the right lower extremity, the Veteran continued to report pain, abnormal sensation, and numbness.  He also reported instability.  However, he did not have atrophy or the sort of symptoms described in the next higher rating criteria under Diagnostic Code 8520.  As such, the Veteran continued to warrant a rating of 40 percent, but no higher, for the service-connected peripheral nerve involvement of the right lower extremity.  For the left lower extremity, the Veteran continued to report pain, abnormal sensation, and numbness.  However, on examination, he had no sensory deficit or motor weakness.  His reflexes were diminished, but still present, in the left ankle.  As such, the Veteran continued to warrant a rating of 10 percent, but no higher, for the service-connected peripheral nerve involvement of the left lower extremity.

At the April 2012 VA examination, the Veteran reported pain in the bilateral knees and ankles and difficulty walking due to his feet turning in at the toes such that he walked on the lateral sides of the feet.  In muscle strength testing, the Veteran had two out five strength on the right and four out of five strength on the left in knee extension, ankle plantar flexion, and ankle dorsiflexion.  He did not have muscle atrophy.  His reflexes were absent at the knees and ankles bilaterally.  Sensory examination revealed decreased sensation in the upper anterior thighs and thighs/knees, and absent sensation in the lower legs/ankles and feet/toes bilaterally.  The Veteran also had no sensation to vibration in the left hip distally and diminished sensation to vibration in the right lower extremity distally from the hip.  The Veteran also had trophic changes of smooth shiny skin with atrophic nail beds.  The Veteran had an ataxic gait due to bilateral foot abnormalities.  The examiner opined that the Veteran had mild incomplete paralysis of the right sciatic nerve and severe incomplete paralysis of the left sciatic nerve with marked muscular atrophy.  The Board finds that the April 2012 VA examination does not reflect a change in the severity of the Veteran's service-connected peripheral nerve involvement of the right lower extremity such that a rating in excess of 40 percent was warranted.  Specifically, examination did not reveal atrophy or the sort of symptoms described in the next higher rating criteria under Diagnostic Code 8520 on the right.  In that regard, the Board does not accept the examiner's opinion that the disability was manifested by only mild incomplete paralysis of the right sciatic nerve because such a finding is inconsistent with the examination, which revealed decreased or absent sensation and absent reflexes in the right lower extremity, as well as an ataxic gait.  The Board further finds that the April 2012 VA examination does reflect a change in the severity of the Veteran's service-connected peripheral nerve involvement of the left lower extremity such that a rating of 40 percent, and no higher, is warranted.  Specifically, the examination shows that the Veteran had weakness, trophic changes, decreased or absent sensation, and absent reflexes in the left lower extremity, as well as an ataxic gait.  Such symptoms are of a moderately severe nature.  In that regard, the Board does not accept the examiner's opinion that the disability was manifested by severe incomplete paralysis with marked muscular atrophy because such a finding is inconsistent with the examination, which revealed no atrophy in the lower extremities.  As such, the Board finds that the Veteran was entitled to a rating of 40 percent, and no higher, for the service-connected peripheral nerve involvement of the left lower extremity from April 17, 2012, the date of the April 2012 VA examination.  The record does not show that the criteria for a higher rating for the left lower extremity were met or more closely approximated at that time.  Specifically, the Veteran did not have atrophy of the left lower extremity, as is required for a 60 percent rating, and did not have the sort of symptoms described in the 80 percent rating criteria under Diagnostic Code 8520 on the left.  Furthermore, the record does not show that the criteria for the 40 percent rating were met or most closely approximated at any time prior to the date of April 2012 VA examination.

At a February 2013 VA examination, the Veteran reported using ankle braces to prevent inverting his ankles, which had caused falls in the past.  He also reported occasional shooting pain in the right leg and numbness in the left leg.  Strength testing revealed five out of five strength throughout the bilateral extremities.  The Veteran did not have muscle atrophy.  He had normal reflexes of the bilateral knees and ankles.  He had normal sensory examinations throughout the bilateral lower extremities.  He had mild intermittent pain in the bilateral lower extremities and moderate numbness in the left lower extremity.  He had no trophic changes.  His gait was abnormal in that he had a stooped posture and walked using a walker; however, he was able to walk with a fairly normal gait without the walker as well.  The examiner opined that the Veteran's sciatic nerve was normal bilaterally.  The Board finds that the February 2013 VA examination shows that, at that time, the Veteran's service-connected peripheral nerve involvement of the bilateral lower extremities was manifested by no more than mild incomplete paralysis of the sciatic nerve bilaterally.  Specifically, at the examination, the Veteran had subjective complaints of pain and numbness, but examination revealed normal strength, normal reflexes, normal sensation, and no atrophy in the lower extremities.  Therefore, the Board finds that from February 15, 2013, the date of the February 2013 VA examination, the Veteran's service-connected peripheral nerve involvement of the bilateral lower extremities warranted a rating of 10 percent, and no higher, for each lower extremity.

At the December 2015 VA examination, the Veteran reported neuritis in the lower extremities, especially in the lower left leg.  He reported moderate constant pain, intermittent pain, and paresthesias and/or dysesthesias in the bilateral lower extremities, but denied numbness of the bilateral lower extremities.  Neurologic examination revealed normal strength throughout the bilateral lower extremities, normal knee reflexes bilaterally, and diminished ankle reflexes bilaterally.  The Veteran had decreased sensation in the left knee/thigh, the left ankle/lower leg, and the bilateral feet/toes.  He also had decreased position sense in the bilateral lower extremities and decreased vibration sensation in the bilateral lower extremities.  He did not have muscle atrophy or trophic changes in the lower extremities.  The examiner opined that the Veteran had mild incomplete paralysis of the right sciatic nerve and moderate incomplete paralysis of the left sciatic nerve.  The Board finds that the December 2015 VA examination shows that the Veteran's service-connected peripheral nerve involvement of the bilateral lower extremities was manifested by moderate incomplete paralysis of the bilateral lower extremities at that time.  In that regard, the Board does not accept the examiner's opinion that the service-connected peripheral nerve involvement of the right lower extremity was manifested in only mild incomplete paralysis of the right sciatic nerve as such a finding is inconsistent with the examination report, which reflects diminished sensation and reflexes in the right lower extremity and subjective complaints of moderate pain and paresthesias and/or dysesthesias in the right lower extremity.  Therefore, the Veteran was entitled to a rating of 20 percent, and no higher, for each lower extremity from December 29, 2015, the date of the December 2015 VA examination.  The record does not show that the Veteran was entitled to an increased rating of 20 percent earlier than the date of the December 2015 VA examination.  Furthermore, the record does not show that that a higher rating was warranted, as the Veteran did not show atrophy, diminished strength, absence of strength or reflexes, or other such symptoms indicative of moderately severe or severe incomplete paralysis.  The Veteran also did not have the sort of symptoms described in the 80 percent rating criteria for complete paralysis of the sciatic nerve under Diagnostic Code 8520.

The Board further finds that there is no indication that the Veteran's disability picture requires the assignment of an extra-schedular rating for the service-connected peripheral nerve involvement of the bilateral lower extremities as his symptoms, to include decreased sensation, reflexes, and strength are expressly contemplated by the rating criteria.  See Thun, 22 Vet App 111.

In summary, as to the Veteran's service-connected peripheral nerve involvement of the left lower extremity, the Board finds that the record shows that from November 5, 2009, to April 16, 2012, a 10 percent rating is warranted; from April 17, 2012, to February 14, 2013, a 40 percent rating, and no higher, is warranted; from February 13, 2013, through December 28, 2015, a 10 percent rating is warranted; and from December 29, 2015, a 20 percent rating, and no higher, is warranted.  As to the Veteran's service-connected peripheral nerve involvement of the right lower extremity, the Board finds that the record shows that from November 5, 2009, through March 16, 2011, a 10 percent rating is warranted; from March 17, 2011, through February 14, 2013, a 40 percent rating is warranted; from February 15, 2013, through December 28, 2011, a 10 percent rating is warranted; and from December 29, 2015, a rating of 20 percent, and no higher, is warranted.  To the extent the Veteran seeks ratings higher than or in addition to those provided herein for the service-connected peripheral nerve involvement of the bilateral lower extremities, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Increased Rating - Erectile Dysfunction

The Veteran is service connected for diabetes mellitus with erectile dysfunction.  The Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is warranted where there is deformity of the penis with loss of erectile power.  Otherwise, the rating is noncompensable.

The VA treatment records show that he Veteran reports loss of erectile power; however, they do not show that the Veteran has deformity of the penis.  At the February 2010 VA examination, the Veteran reported that he could not achieve and maintain an erection; however, genital examination findings were within normal limits.  At the October 2011 VA examination, the Veteran reported that he could not achieve and maintain an erection; he declined a genital examination.  At the April 2012 VA examination, the Veteran reported that he is unable to achieve an erection sufficient for penetration and ejaculation with or without medication; physical examination of the penis was not performed per the Veteran's request.  At the October 2015 VA examination, the Veteran reported that he is unable to achieve an erection sufficient for penetration and ejaculation without medication, and that he does not use medication for treatment of his erectile dysfunction; physical examination of the penis was normal.

Thus, the record shows that the Veteran's erectile dysfunction is manifested by loss of erectile power.  However, the record does not show that the disability is manifested by deformity of the penis.  Rather, genital examinations at the February 2010 VA examination and the October 2015 were normal.  In light of the objective findings on clinical examination and in the treatment records, there is no factual basis for a compensable rating for erectile dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  There is also no indication that the Veteran's disability picture warrants the assignment of an extra-schedular rating as his symptoms, to include loss of erectile power, are expressly contemplated by the rating criteria.  See Thun, 22 Vet App 111.  In addition, the April 2011 rating decision granted special monthly compensation for loss of use of a creative organ.  See 38 C.F.R. § 3.350(a)(1).  Therefore, consideration of whether that benefit may be awarded is not necessary.

The Board therefore finds that the criteria for a compensable initial rating for the Veteran's erectile dysfunction were not met at any time during the appeal period.  Accordingly, there is no basis for staged rating of the Veteran's erectile dysfunction, and a compensable initial rating must be denied.  As the preponderance of the evidence is against the assignment of a compensable initial rating for erectile dysfunction, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Other Rating Considerations

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU.  A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of the single 60 percent disability, or single 40 percent disability, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and disabilities resulting from common etiology or a single accident.  38 C.F.R. § 4.16(a).

In determining whether a TDIU may be granted, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

As to the percentage requirements, the Veteran has had a combined rating of 70 percent or greater since November 5, 2009.  In addition, the Veteran had a single service-connected disability ratable at 40 percent or higher from March 17, 2011.  Although he did not have a single service-connected disability ratable at 40 percent or higher prior to March 17, 2011, his service-connected lumbar spine disability, voiding dysfunction disability, degenerative arthritis of the left ankle, peripheral and sciatic nerve involvement of the bilateral lower extremities, and erectile dysfunction result from a common etiology.  When those conditions are considered as one disability under the provisions of 38 C.F.R. § 38 C.F.R. § 4.16(a), they are ratable at 40 percent are higher.  Therefore, the percentage requirements are met both prior to and from March 17, 2011.

During the period from November 5, 2009, the Veteran has been service connected for PTSD; degenerative disc disease with scoliosis and kyphoses of upper dorsal spine and status-post fusion at L3-4 and L4-5 and laminectomies at L4-5 and L5-S1 with scar; voiding dysfunction; degenerative arthritis of the left ankle; cervical spondylosis and spondylotic ankylosis; left lower extremity peripheral and sciatic nerve involvement with IVDS; right lower extremity peripheral and sciatic nerve involvement with IVDS; bilateral hearing loss; residuals of excision ganglion, left wrist; scar on left side of face; and erectile dysfunction.  During the period from August 31, 2015, the Veteran has additionally been service connected for type II diabetes mellitus; diabetic peripheral neuropathy, left upper extremity; and diabetic peripheral neuropathy, right upper extremity.  In addition, as discussed above, the Board herein grants entitlement to service connection for hypertension and ischemic heart disease. 

Turning to the relevant evidence of record, the evidence shows that the Veteran has a seventh grade education, and that he has prior work experience as a power plant operator/electrician.  However, at a September 2011 VA psychiatric examination, he reported that he had not worked for the past 18 years.

As discussed above, the medical evidence of record, to include the VA treatment records, the private treatment records, and the VA examination reports indicate that, due to the service-connected musculoskeletal and neurological disabilities, the Veteran is significantly limited in the amount of standing, walking, and other exertional activities he can perform.  For example, at the February 2010 VA examination, the Veteran reported that he can walk 100 yards, and that it takes him 30 minutes to do so.  The October 2011 VA examiner opined that the disabilities cause "significant physical impairment . . . that will significantly limit his ability to engage in physical and/or sedentary activities of employment."  In addition, the Veteran's diabetic peripheral neuropathy of the bilateral upper extremity limits his use of the bilateral upper extremities, which further restricts his ability to perform even sedentary work.

Furthermore, the service-connected voiding dysfunction disability manifests in urine leakage and urinary frequency, which would limit the Veteran's ability to concentrate, persist, and maintain an appropriate pace in a work environment.  Additionally, the record shows that the Veteran's PTSD manifests in difficulties with social interaction and in memory problems.  A September 2010 VA psychiatric examiner opined that the Veteran has difficulty socializing due to a lack of interest in social activity.  The September 2011 VA psychiatric examiner opined that the Veteran cannot manage his own benefit payments due to memory problems associated with the PTSD.  The examiner also indicated that the Veteran has symptoms of anxiety and chronic sleep impairment.  Such psychiatric symptoms would limit the Veteran's ability to interact in a socially appropriate fashion in a work environment.  They would also further limit his ability to concentrate, persist, and maintain an appropriate pace in a work environment.

Considering the Veteran's background and education, to include his lack of recent work history and his limited education; his skills; and the physical and psychiatric occupational limitations he experiences due to the service-connected disabilities, the Board finds that the Veteran's service-connected disabilities affect him in such a way that he is precluded from securing or following a substantially gainful occupation.  In so finding, the Board affords great probative value to the opinions of record indicating that the Veteran is limited in his occupational functioning, as those opinions are supported by the objective medical evidence of record.  In view of the foregoing, the Board concludes that the probative evidence of record is at least at relative equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49, 53.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted.

The appeal for entitlement to service connection for peripheral neuropathy of the right upper extremity is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the left upper extremity is dismissed.

Entitlement to service connection for ischemic heart disease is granted.

Entitlement to service connection for obstructive sleep apnea is denied.

Entitlement to service connection for a skin disability of the head and nose, to include skin cancer, is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 20 percent for voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS prior to October 11, 2011, is denied.

Entitlement to an initial rating of 60 percent, and no higher, for voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS from October 11, 2011, through April 16, 2012, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 40 percent, and no higher, for voiding dysfunction associated with right lower extremity peripheral and sciatic nerve involvement with IVDS from April 17, 2012, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral and sciatic nerve involvement with IVDS prior to March 17, 2011, is denied.

Entitlement to an initial rating of 40 percent, and no higher, for right lower extremity peripheral and sciatic nerve involvement with IVDS from March 17, 2011, through February 14, 2013, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for right lower extremity peripheral and sciatic nerve involvement with IVDS from February 15, 2013, through December 28, 2015, is denied.

Entitlement to an initial rating of 20 percent, and no higher, for right lower extremity peripheral and sciatic nerve involvement with IVDS from December 29, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral and sciatic nerve involvement with IVDS prior to April 17, 2012, is denied.

Entitlement to an initial rating of 40 percent, and no higher, for left lower extremity peripheral and sciatic nerve involvement with IVDS from April 17, 2012, through February 14, 2013, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral and sciatic nerve involvement with IVDS from February 15, 2013, through December 28, 2015, is denied.

Entitlement to an initial rating of 20 percent, and no higher, for left lower extremity peripheral and sciatic nerve involvement with IVDS from December 29, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a compensable initial rating for erectile dysfunction is denied.

Entitlement to a TDIU is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND
	
The Board finds that the issue of entitlement to higher initial ratings for PTSD must be remanded for further development before a decision may be made on the merits.

The Veteran was most recently provided an examination in relation to his PTSD in September 2011, over four and a half years ago.  The medical evidence dated since that time indicates that the Veteran's PTSD may have increased in severity such that a higher rating is warranted.  For example, a March 2014 VA mental health note indicates that the Veteran had increased memory and cognitive difficulties.  At that visit, the Veteran could not remember the year and needed to use his fingers to help him count.  The Veteran also reported increased anxiety symptoms.  In light of the evidence showing that the Veteran's PTSD may have become significantly worse since he was last provided a VA examination, a new VA examination is required so that the current nature and severity of his PTSD may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner.  The examiner should report all manifestations related to the Veteran's PTSD.

A complete rationale for all opinions must be provided.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether higher initial ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


